Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 1 of 43 PageID #: 6698
                                                                       3864

 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ------------------------------x
                                               14-CR-399(ENV)
 3    UNITED STATES OF AMERICA,
                                               United States Courthouse
 4                Plaintiff,                   Brooklyn, New York

 5                -against-                    May 4, 2018
                                               10:00 a.m.
 6    ABRAXAS J. DISCALA, ALSO
      KNOWS AS AJ DISCALA, AND
 7    KYLEEN CANE,

 8              Defendants.
      ------------------------------x
 9
                    TRANSCRIPT OF CRIMINAL CAUSE FOR TRIAL
10                  BEFORE THE HONORABLE ERIC N. VITALIANO
                         UNITED STATES DISTRICT JUDGE
11                              BEFORE A JURY

12    APPEARANCES

13    For the Government:          UNITED STATES ATTORNEY'S OFFICE
                                   Eastern District of New York
14                                 271 Cadman Plaza East
                                   Brooklyn, New York 11201
15                                 BY: SHANNON JONES
                                        MARK E. BINI
16                                      PATRICK HEIN
                                   Assistant United States Attorneys
17

18    For the Defendant:           CHARLES ROSS & ASSOCIATES, LLC
      Abraxas J. Discala           111 Broadway
19                                 New York, New York 10008
                                   BY: CHARLES ROSS, ESQ.
20

21
                                   ANDREW BOWMAN, ESQ.
22                                 1804 Post Road East
                                   Westport, Connecticut 06880
23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 2 of 43 PageID #: 6699
                                                                       3865

 1
      Attorney for Defendant:      SERCARZ & RIOPELLE, LLP
 2    Kyleen Cane                  810 Seventh Avenue
                                   Suite 620
 3                                 New York, New York 10019
                                   BY: ROLAND RIOPELLE, ESQ.
 4                                      ROBERT CALIENDO, ESQ.

 5
      Court Reporter:              LINDA D. DANELCZYK, RPR, CSR, OCR
 6                                 Phone: 718-613-2330
                                   Fax:    718-804-2712
 7                                 Email: LindaDan226@gmail.com

 8
      Proceedings recorded by mechanical stenography.           Transcript
 9    produced by computer-aided transcription.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 3 of 43 PageID #: 6700
                                    PROCEEDINGS                        3866

 1                (In open court; Jury not present.)

 2                THE COURTROOM DEPUTY:      Next case on the calendar is

 3    U.S.A. versus Discala and Cane, Case Number 14-CR-399, on or

 4    for jury trial.

 5                Will the parties please note their appearances

 6    beginning with the government.

 7                MS. JONES:    Shannon Jones, Mark Bini, and Patrick

 8    Hein for the United States.       Good morning, Your Honor.

 9                THE COURT:    Good morning.

10                MR. ROSS:    Good morning, Judge.      Charles Ross and

11    Andrew Bowman for Mr. Discala.

12                MR. BOWMAN:    Good morning.

13                MR. RIOPELLE:    Good morning, Your Honor.       Roland

14    Riopelle and Robert Caliendo for the Defendant Kyleen Cane.

15                THE COURT:    Good morning.

16                THE COURTROOM DEPUTY:      Counsel for both sides are

17    present and Defendant Discala is present.

18                MR. RIOPELLE:    Cane is on her way, Judge.

19                THE COURT:    We're only marking the note.

20                MR. RIOPELLE:    Okay.

21                THE COURT:    All right, we have a note which has been

22    marked as Court's 5.      The clerk will read it into the record.

23                (Court Exhibit 5, was received in evidence.)

24                THE COURTROOM DEPUTY:      Your Honor, can we please get

25    the following documents, please.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 4 of 43 PageID #: 6701
                                    PROCEEDINGS                        3867

 1                One, documents for overt act B, Count One.

 2                Two, David Ben-Bassat Glendale account trading

 3    records blueprint.

 4                Three, text messages between Kyleen and David where

 5    she said:    George number go 530.

 6                Four, match green and blue line graph trades of

 7    Cubed buy and sell.      Also the blueprint for the graph charts.

 8                Five, call Count Nine.

 9                Signed by William Williamson.

10                THE COURT:    We're assuming that's a replay of the

11    one you played yesterday.

12                MR. BINI:    Yes, Your Honor.

13                MR. ROSS:    Yeah, we agree.

14                THE COURT:    What we'll do is when you all gather all

15    the documents, we'll send them in, as soon as you have those.

16    We'll come back and play the excerpt.

17                MS. JONES:    And one issue I wanted to raise, Your

18    Honor, is that for these Deb Oremland charts, there appear to

19    be two that the parties are in agreement that we can send back

20    that have blue and green on them.

21                We are getting hard copies of those charts.          The one

22    we have in our binders were prior drafts, not the ones shown

23    to the jury, so we are getting the ones that were shown to the

24    jury.   And the ones that were shown to the jury have the

25    backup of what was relied on to create those charts, the

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 5 of 43 PageID #: 6702
                                    PROCEEDINGS                        3868

 1    government exhibit numbers.

 2                So it's the government's position that the

 3    government exhibits that are listed on those charts are the

 4    underlying data for those chart.        That's the data that should

 5    go back with those charts, not something extra.

 6                And I also wanted to flag that this data is all

 7    electronic in I think Excel sheet.        We were planning on

 8    putting them on a disc, but I don't know if the jury has the

 9    ability to review discs.

10                THE COURT:    I don't believe they do.

11                MS. JONES:    So I'm not sure how we should handle

12    that, should I just print them.

13                MR. RIOPELLE:    Should we just send back the charts

14    and tell the jury that at the bottom there's a description of

15    the evidence, and if you want -- they may be able to resolve

16    the issue just with the charts.

17                THE COURT:    I agree with Mr. Riopelle.

18                MR. RIOPELLE:    Tell them if you want this

19    evidence --

20                MS. JONES:    That's fine, Your Honor.

21                MR. ROSS:    Judge, if I might be heard.       The only

22    thing that we disagree about is it does appear that backup on

23    the charts would include an Oremland review of the blue

24    sheets.   So our suggestion is to load those blue sheets on to

25    a laptop and let the jury look at them, if they want to.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 6 of 43 PageID #: 6703
                                    PROCEEDINGS                        3869

 1                MR. RIOPELLE:    Or you can tell the jury.

 2                MS. JONES:    That's not -- I don't believe the blue

 3    sheets are listed on her chart as the backup.           They are not.

 4                THE COURT:    We'll let them go forward after they're

 5    advised that the exhibits that are attached are available, if

 6    they think they need them.       And if they want something else,

 7    please let us know.

 8                MR. RIOPELLE:    Yes, I suggest the blue sheets.         I

 9    think that's they mean by "blueprint."

10                MR. ROSS:    It certainly seems clear they mean blue

11    sheets by blueprint.      And Ms. Oremland did review those in

12    come --

13                MR. BINI:    I don't think that's what they mean, Your

14    Honor, because they said "blueprint."         They said it also with

15    respect to the trading records of the Glendale account, which

16    are actual physical hard copies of the David Ben-Bassat

17    trading records.

18                THE COURT:    We'll let the jury tell us what they

19    want.

20                MR. BINI:    Sure.   Absolutely.

21                We'll get those exhibits, and tell you when they're

22    ready, Your Honor.

23                THE COURT:    When they're ready, then we'll come back

24    and we'll tell them what we're sending in with them.            And be

25    ready with the excerpt at the same time.           We'll do them all at

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 7 of 43 PageID #: 6704
                                    PROCEEDINGS                        3870

 1    once.

 2                MR. BINI:    Yes, sir.

 3                THE COURT:    See you whenever you guys can get over.

 4                MR. ROSS:    Judge, can I just make one more request

 5    on the blue sheets, if they want them.

 6                Can they be ready in case, so we don't have to wait,

 7    if that's what they want to see?

 8                MS. JONES:    Your Honor, we don't have a laptop that

 9    we can send back to the jury.        All of our laptops are, you

10    know, password protected.

11                THE COURT:    You don't have one here?

12                MR. RIOPELLE:    I do.    It's the one with the

13    screensaver that says, you know, free the defendants.            We'll

14    send that back.

15                THE COURT:    Sending them back the blue sheets should

16    be avoided.

17                MR. ROSS:    Judge, obviously we disagree with that.

18                THE COURT:    If that's what they want, and if it's in

19    evidence, they can have a it.

20                MR. ROSS:    That's fine, Judge, thank you.

21                THE COURT:    Very simple.

22                (Whereupon, a recess was taken at 11:38 a.m.)

23                THE COURTROOM DEPUTY:      All rise.    Court is back in

24    session.

25                Counsel for both sides are present, including the

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 8 of 43 PageID #: 6705
                                    PROCEEDINGS                        3871

 1    defendants.

 2                THE COURT:    All right.    In the interim we've receive

 3    received another note, which the deputy will mark as Court 6

 4    and read.

 5                (Court Exhibit 6, was received in evidence.)

 6                THE COURTROOM DEPUTY:      Your Honor, can we please

 7    have Godffrey's subscription agreements for his stocks,

 8    please.   The documents that had Godffrey's signs, slash, fake

 9    signs related to Northwest and Cubed.

10                Signed by William Williamson, May 4th, 2018.

11                THE COURT:    What we'll do is bring the jury in now.

12    You all can find those things.        If you find them before we

13    send the jury back with the documents, we'll send them in.              If

14    you can't, we'll send them in separately.

15                MS. JONES:    Yes, Your Honor.

16                And I just wanted to clarify one thing.         I actually

17    made a misstatement before about the Deb Oremland's charts.

18    One of the documents -- one of the government's exhibits that

19    she references on her chart is 143-3.         I didn't realize it,

20    but that's the Cubed blue sheet data.         It's electronic format,

21    so we'd have to see if they really want it, but those are blue

22    sheets, okay.

23                THE COURT:    You don't have them in hard copy.

24                MS. JONES:    We don't.    I'm asking -- we're trying to

25    figure out how many pages it would be if we printed it up.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 9 of 43 PageID #: 6706
                                    PROCEEDINGS                        3872

 1                THE COURT:    I will advise them of that and they can

 2    let us know.

 3                MR. ROSS:    Judge, a number of the other documents

 4    that are referenced on Ms. Oremland's charts are also in

 5    electronic form, I believe.

 6                MS. JONES:    No, actually -- sorry, Your Honor, to be

 7    clear, I listed which ones are referenced on those charts.

 8    One, two, three, total of five government exhibits for both

 9    charts.

10                Two of the documents are in hard copy that we can

11    send back, 196-1, which we have in our pile, which is the

12    closing price of blue sheet.       So that's just a two-page

13    document, so we have that.

14                And the other one is David Ben-Bassat's Glendale

15    account statements.      So that's also going back.       So it's three

16    government exhibits that are listed on those charts that are

17    not going back right now.

18                THE COURT:    Those are electronic?

19                MS. JONES:    Yes, I believe so.       143 is blue sheet

20    data.   That's definitely electronic.        I'm looking at other two

21    right now.

22                MR. ROSS:    And just if any effort can be made, if

23    possible, to print those out so they're ready if they want to

24    see them.

25                THE COURT:    That's not happening right now.        And

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 10 of 43 PageID #: 6707
                                     PROCEEDINGS                       3873

 1    we're not going to keep them detained from their

 2    deliberations.

 3                MR. ROSS:    Absolutely.

 4                (Pause.)

 5                (Jury enters the courtroom.)

 6                THE COURT:    Be seated, please.

 7                Counsel will stipulate that the jury is present and

 8    properly seated.

 9                MS. JONES:    Yes, Your Honor.

10                MR. ROSS:    Agreed, Judge.

11                THE COURT:    Thank you, Counsel.

12                Ladies and gentlemen, welcome back.         We know you've

13    been busy deliberating since you were all together this

14    morning.

15                We have your notes.      We have been able to gather

16    most of what you've requested.        We're sending back some.

17    There are documents, the chart documents, that we think you

18    were looking for.      On the backside of those are references to

19    the exhibits from whence they came that includes blue sheet

20    data, which is a significant amount of material.

21                That's all probably in electronic form.          But if you

22    need it, we can end up printing it out and sending it back.

23    But we'll give you this first cut of what we think you wanted.

24    And if there are other things that you want in addition to the

25    cut we sent back to you, just simply send us another note and

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 11 of 43 PageID #: 6708
                                     PROCEEDINGS                       3874

 1    we will look for them and/or create them in hard copy, to the

 2    extent that's what you wish.

 3                Now, as you recall, we understood your reference to

 4    the telephone calls or the text, the wires related to Count

 5    Nine to be the ones you heard yesterday and that you wanted to

 6    have them replayed for you, and we've arranged -- for all the

 7    mechanical gremlins permitting, we've arranged we think to be

 8    able to do that for you.

 9                Ms. Jones, you can do that.

10                MS. JONES:    Yes.

11                For Count Nine, that is Government Exhibit 198-77.

12    It's an excerpt that goes from zero to one minute three

13    seconds, the June 12th, 2014 telephone call between AJ Discala

14    and Craig Josephberg regarding StarStream.

15                (Audio recording played.)

16                MS. JONES:    That's the end of that call, Your Honor.

17                THE COURT:    You tricked me yesterday there was more,

18    one of the other calls, and I wasn't sure if it was this one.

19                So that's the end of the entire call.

20                MS. JONES:    Yes, Your Honor.

21                THE COURT:    Ladies and gentlemen, we also got your

22    second note.     I don't know if those documents are available to

23    go in with the first batch that you asked for, but if they're

24    not, we will send them in separately, and we'll send you back

25    to the jury room to continue your deliberations.            And I'm sure

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 12 of 43 PageID #: 6709
                                      PROCEEDINGS                      3875

 1    William's arranged for lunch at some point.

 2                (Jury exits the courtroom.)

 3                MS. JONES:    Your Honor, let me -- I just wanted to

 4    put on the record what exhibits we're sending back.

 5                It's Government Exhibit 178-40.         180-1.   142-9.

 6    149-4.    129-107.    196-12.    196-13.   And 196-11.    Thank you.

 7                THE COURT:    Okay.    So I wouldn't wander too far just

 8    in case they want something.

 9                MS. JONES:    We still need to pull the Marche

10    Godffrey item they just asked for.

11                THE COURT:    If you don't have a problem with that,

12    you can give them to William or the marshal and they'll go

13    directly back.

14                MS. JONES:    Okay, great.     Thank you.

15                (Whereupon, a recess was taken at 12:13 p.m.)

16                THE COURTROOM DEPUTY:      All rise.    Court is back in

17    session.

18                Counsel for both sides are present, including the

19    defendants.

20                THE COURT:    Be seated.     We have another note.      The

21    clerk will mark as Exhibit 7?

22                (Court Exhibit 7, was received in evidence.)

23                THE COURTROOM DEPUTY:      Yes.

24                It reads:    Your Honor, can we please listen to all

25    the calls that included Kyleen.

                           LINDA D. DANELCZYK, RPR, CSR
                              Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 13 of 43 PageID #: 6710
                                     PROCEEDINGS                       3876

 1                Can we also have all the texts that included Kyleen

 2    as well, please.

 3                Signed by William Williamson.

 4                MR. BINI:    Your Honor, we have all the calls ready

 5    to go.    With the text messages, we just about have those ready

 6    to go.    And we thought, if counsel agrees to play the calls,

 7    review the text messages to review to make sure that you are

 8    in agreement so can you give me a list of the calls so I can

 9    at least get that?

10                MR. RIOPELLE:     Absolutely.

11                THE COURT:    Give us the signal.

12                (Pause.)

13                MR. BINI:    Your Honor, I think we do have agreement

14    with Mr. Riopelle regarding which calls they are, so if you

15    want to bring out the jury, we're ready to go.

16                THE COURT:    Sounds like a plan.

17                (Pause.)

18                (Jury enters the courtroom.)

19                THE COURT:    Be seated, please.

20                Counsel will stipulate that the jury is present and

21    properly seated.

22                MS. JONES:    Yes, Your Honor.

23                MR. ROSS:    Agreed, Judge.

24                MR. RIOPELLE:     So stipulated.

25                THE COURT:    Thank you, counsel.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 14 of 43 PageID #: 6711
                                     PROCEEDINGS                       3877

 1                Ladies and gentlemen, we have your notes.          As you

 2    know the drill by now, you've asked for wire intercepts.             They

 3    have been played in court.       We will do that, and we will be

 4    able to give you the text message intercepts on paper, which

 5    you will be able to take back in the jury room when you return

 6    to deliberations.      So the government will now play the

 7    excerpts of the wires that you've requested.

 8                MS. JONES:    Yes, Your Honor.      So there's going to be

 9    a total of nine government exhibits.         The first one is

10    Government Exhibit 198-23.       This is a May 21st, 2014 call

11    between AJ Discala and Kyleen Cane, and this is the complete

12    call.

13                (Audio recording played.)

14                MS. JONES:    I'm sorry, Your Honor, that doesn't seem

15    to be 198-23.     That's 28.

16                THE COURT:    That is one of the ones that are going

17    to be played any way, right?

18                MS. JONES:    Yes.

19                (Audio recording played.)

20                MS. JONES:    Okay, the next call is Government

21    Exhibit 198-28.     A May 23rd call between Discala and Cane, and

22    this is again the complete call.

23                (Audio recording played.)

24                MS. JONES:    Okay, so the next call is Government

25    Exhibit 198-29.     It's another call from May 23rd, 2014,

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 15 of 43 PageID #: 6712
                                     PROCEEDINGS                       3878

 1    between Discala and Cane.

 2                (Audio recording played.)

 3                MS. JONES:    So the next call is Government

 4    Exhibit 198-33.     A May 23rd call between Abraxas Discala and

 5    Kyleen Cane.

 6                (Audio recording played.)

 7                MS. JONES:    The next exhibit -- the next call is

 8    Government Exhibit 198-34.       A May 27 call between Discala and

 9    Kyleen Cane.

10                (Audio recording played.)

11                MS. JONES:    The next call is Government

12    Exhibit 198-41.     A June 3rd, 2014 call between Discala and

13    Cane.    That has three excerpts.      The first excerpt goes from a

14    minute zero to 331.      The second excerpt goes from a minute

15    five, 56 seconds to a minute eight and 18 seconds.            And the

16    third excerpt goes from a minute 1029 to the end.

17                (Audio recording played.)

18                MS. JONES:    All right, the next exhibit is

19    Government Exhibit 198-42.       This is a call from June 4, 2014

20    between Discala and Cane.       Again this is an excerpt.       We're

21    going to play from the beginning of the call to a minute four

22    second 33.

23                (Audio recording played.)

24                MS. JONES:    The next call is Government

25    Exhibit 198-57.     It is a voice mail from June 6th, 2014.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 16 of 43 PageID #: 6713
                                     PROCEEDINGS                       3879

 1                (Audio recording played.)

 2                MS. JONES:    Okay, the last call is Government

 3    Exhibit 198-60.     A June 24, 2014 call between Discala and

 4    Kyleen Cane.

 5                (Audio recording played.)

 6                MS. JONES:    Okay, Your Honor, that was the last

 7    call.

 8                THE COURT:    Okay, ladies and gentlemen, those are

 9    the calls you asked to be played to you.

10                Counsel, I believe have the text messages ready to

11    go back with the jury?

12                MS. JONES:    Almost, Your Honor.      We're going to

13    assemble them.

14                THE COURT:    All right, ladies and gentlemen, we'll

15    send you back to the jury room for further deliberations.               And

16    when those text messages are completely assembled, the marshal

17    will bring them in.

18                Again thank you for your patience and cooperation.

19    Continue on with your work.

20                (Jury exits the courtroom.)

21                MR. BINI:    Your Honor, if we could have just one

22    minute because we might put the exhibits on the record with

23    Your Honor.

24                THE COURT:    Okay, absolutely.

25                (Pause.)

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 17 of 43 PageID #: 6714
                                      PROCEEDINGS                      3880

 1                MS. JONES:    All right, what we're sending back are

 2    from the 129 series from Kyleen Cane's cell phone.            So it

 3    begins 129 dash, dash, 4, 7, 9, 24, 15, 20.

 4                MR. RIOPELLE:     50 did you say?

 5                MS. JONES:    15.    20, 21, 22, 24, 25, 26, 28, 30, 31,

 6    38, 41.

 7                MR. RIOPELLE:     What about 32?

 8                MS. JONES:    32?

 9                MR. RIOPELLE:     That's messages between Kyleen Cane,

10    David Ben-Bassat, et cetera.

11                MS. JONES:    We'll double check that one.        What

12    number was I at?

13                MR. RIOPELLE:     You just read 31 and skipped 2.         I

14    don't know if you has 38 either, but 38.

15                THE COURT:    We'll ask the reporter what she has.

16                MS. JONES:    31, 38, 41, 42, 43, 44, 46, 47, 51, 49.

17                MR. RIOPELLE:     Again, we're skipping 49 there, and

18    that appears to be a text message between Mr. Cane and

19    Mr. Wexler.

20                MS. JONES:    I did them out of order.       I'm sorry.

21    47, 51, 49.     Sorry.

22                56, 57, 58, 59, 60, 61, 69.

23                I had skipped before number 16, but that's also

24    included.

25                MR. RIOPELLE:     Okay.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 18 of 43 PageID #: 6715
                                     PROCEEDINGS                       3881

 1                MS. JONES:    86, 87, 88, 89.

 2                Government Exhibits 92 through 104, and 106.

 3                MR. RIOPELLE:     Okay.    What about 107?

 4                MS. JONES:    And 107.

 5                MR. BINI:    107's already back there.

 6                MR. RIOPELLE:     Okay.

 7                MR. BINI:    You know what, 32 went in as well.         It

 8    went in during David Ben-Bassat's testimony.

 9                MR. RIOPELLE:     All right.

10                And I think there are some text messages from

11    Mr. Discala's phone that also included my client.

12                MS. JONES:    Which ones?

13                MR. RIOPELLE:     I don't know.     They should be on your

14    exhibit list, right?      Which are the numbers that are

15    Mr. Discala's text messages?

16                MR. BINI:    199 series.     We had looked through them

17    and didn't see any.

18                MR. RIOPELLE:     Okay, let me just double check.

19                (Pause.)

20                MR. BINI:    And I should just note for the record,

21    Roland, we put in another copy of 129-107.

22                MR. RIOPELLE:     Okay, I see no text messages then on

23    Mr. Discala's phone.      All right.

24                THE COURT:    You all agree?

25                MR. RIOPELLE:     Yes.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 19 of 43 PageID #: 6716
                                     PROCEEDINGS                       3882

 1                THE COURT:    Okay.    We will be in touch.

 2                MR. BINI:    Thank you Judge.

 3                MR. HEIN:    Thank you, Your Honor.

 4                (Whereupon, a recess was taken at 3:20 p.m.)

 5                THE COURTROOM DEPUTY:      All rise.    The court is back

 6    in session.

 7                Counsel for both side are present, including the

 8    defendants.

 9                THE COURT:    We have two notes from the jury, be

10    seated, which will be marked.         And the first one will be

11    marked as Court's 8.      The second one will be marked as Court's

12    9.

13                (Court Exhibit 8, was received in evidence.)

14                (Court Exhibit 9, was received in evidence.)

15                THE COURTROOM DEPUTY:      Exhibit 8 reads:      We are done

16    debating.

17                THE COURT:    Yes, and then I responded in writing.

18                THE COURTROOM DEPUTY:      Can you please explain the

19    meaning of your note.       Thanks.

20                Signed by Eric Vitaliano, US District Judge, dated

21    5/4/18 at 4:01 p.m.

22                They came back with Exhibit 9.         Sorry for the

23    confusion, Your Honor, we have come up with the verdict.

24                Signed by William Williamson.        May 4th, 2018.

25                THE COURT:    Okay, we will bring the jury in, and

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 20 of 43 PageID #: 6717
                                     PROCEEDINGS                       3883

 1    take their verdict.

 2                (Pause.)

 3                (Jury enters the courtroom.)

 4                THE COURT:    Be seated, please.

 5                Counsel will stipulate that the jury is present and

 6    properly seated.

 7                MS. JONES:    Yes, Your Honor.

 8                MR. ROSS:    Agreed, Judge.

 9                MR. RIOPELLE:     So stipulated.

10                THE COURT:    Thank you, counsel.

11                Ladies and gentlemen, we have gotten your note and

12    we understand you have a verdict.

13                The foreperson will hand that to the deputy clerk,

14    Mr. Villanueva.

15                (Pause.)

16                THE COURT:    The clerk will mark that verdict sheet

17    at Court Exhibit 10.

18                (Court Exhibit 10, was received in evidence.)

19                THE COURT:    The clerk will take the verdict.

20                THE COURTROOM DEPUTY:      Count One, conspiracy to

21    commit securities fraud.

22                As to Defendant Abraxas Discala, how do you find

23    Defendant Abraxas Discala, not guilty or guilty?

24                THE JURY:    We find him guilty.

25                THE COURTROOM DEPUTY:      As to Defendant Kyleen Cane,

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 21 of 43 PageID #: 6718
                                      PROCEEDINGS                      3884

 1    how to you find Defendant Kyleen Cane, not guilty or guilty?

 2                THE JURY:    Not guilty.

 3                THE COURTROOM DEPUTY:      Which of the following overt

 4    acts do you unanimously find to have been committed in

 5    furtherance of conspiracy charged in Count One.           Check all

 6    that apply.

 7                Have you checked off any of the overt acts, yes or

 8    no?

 9                THE JURY:    Yes.

10                THE COURTROOM DEPUTY:      Which overt acts have you

11    checked off by letter?

12                THE JURY:    B, D, G, H, and I -- L, sorry.

13                THE COURTROOM DEPUTY:      Count Two, conspiracy to

14    commit mail wire fraud.

15                As to Defendant Abraxas Discala, how do you find

16    Defendant Abraxas Discala, not guilty or guilty?

17                THE JURY:    Guilty.

18                THE COURTROOM DEPUTY:      As to Defendant Kyleen Cane,

19    how do you find Defendant Kyleen Cane, not guilty or guilty?

20                THE JURY:    Not guilty.

21                THE COURTROOM DEPUTY:      Count Three, securities

22    fraud, RE, CodeSmart.

23                As to Defendant Abraxas Discala, how do you find

24    Defendant Abraxas Discala, not guilty or guilty?

25                THE JURY:    Guilty.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 22 of 43 PageID #: 6719
                                     PROCEEDINGS                       3885

 1                THE COURTROOM DEPUTY:      Count Four, securities fraud,

 2    RE, Cubed.

 3                As to Defendant Abraxas Discala, how do you find the

 4    Defendant Abraxas Discala, not guilty or guilty?

 5                THE JURY:    Guilty.

 6                THE COURTROOM DEPUTY:      As to Defendant Kyleen Cane,

 7    how do you find Defendant Kyleen Cane, not guilty or guilty?

 8                THE JURY:    Not guilty.

 9                THE COURTROOM DEPUTY:      Count Five, wire fraud on

10    May 9th, 2014.

11                As to Abraxas Discala, how do you find Defendant

12    Abraxas Discala, not guilty or guilty?

13                THE JURY:    Guilty.

14                THE COURTROOM DEPUTY:      Count Six, wire fraud on

15    May 9th, 2014.

16                As to Defendant Abraxas Discala, how do you find

17    Defendant Abraxas Discala, not guilty or guilty?

18                THE JURY:    Guilty.

19                THE COURTROOM DEPUTY:      Count Seven, wire fraud on

20    May 9th, 2014.

21                As to Defendant Abraxas Discala, how do you find

22    Defendant Abraxas Discala, not guilty or guilty?

23                THE JURY:    Guilty.

24                THE COURTROOM DEPUTY:      Count Eight, wire fraud on

25    June 12th, 2014.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 23 of 43 PageID #: 6720
                                      PROCEEDINGS                      3886

 1                As to Defendant Abraxas Discala, how do you find

 2    Defendant Abraxas Discala, not guilty or guilty?

 3                THE JURY:    Not guilty.

 4                THE COURTROOM DEPUTY:      Count Nine, wire fraud on

 5    June 12th, 2014.

 6                As to the Defendant Abraxas Discala, how do you find

 7    the Defendant Abraxas Discala, not guilty or guilty?

 8                THE JURY:    Not guilty.

 9                THE COURTROOM DEPUTY:      Count Ten, wire fraud on

10    June 12th, 2014.

11                As to Defendant Abraxas Discala, how do you find

12    Defendant Abraxas Discala, not guilty or guilty?

13                THE JURY:    Guilty.

14                THE COURTROOM DEPUTY:      Thank you.

15                THE COURT:    Anyone wish the jury polled?

16                MR. ROSS:    Yes, Judge.

17                THE COURT:    As to all counts, Mr. Ross?

18                MR. ROSS:    Yes, sir.    As to the counts certainly

19    that apply to Mr. Discala.

20                THE COURT:    They all apply to Mr. Discala.

21                MR. ROSS:    Yes.

22                THE COURT:    Are you including the ones where he was

23    found not guilty?

24                MR. ROSS:    Just the verdict sheet.

25                THE COURT:    The clerk will poll the jury with

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 24 of 43 PageID #: 6721
                                      PROCEEDINGS                      3887

 1    respect to the counts on which Mr. Discala was found guilty,

 2    and with respect to the overt acts found by the jury.

 3                THE COURTROOM DEPUTY:      Count One, conspiracy to

 4    commit securities fraud as to Defendant Abraxas Discala.             How

 5    do you find Defendant Abraxas Discala?          Your verdict was

 6    "guilty."

 7                Jury Number One, is that your verdict?

 8                THE JURY:    Yes, it is.

 9                THE COURTROOM DEPUTY:      Juror Number Two, is that

10    your verdict?

11                THE JURY:    Yes, it is.

12                THE COURTROOM DEPUTY:      Juror Number Three, is that

13    your verdict?

14                THE JURY:    Yes.

15                THE COURTROOM DEPUTY:      Juror Number Four, is that

16    your verdict?

17                THE JURY:    Yes.

18                THE COURTROOM DEPUTY:      Juror Number Five, is that

19    your verdict?

20                THE JURY:    Yes.

21                THE COURTROOM DEPUTY:      Juror Number Six, is that

22    your verdict?

23                THE JURY:    Yes.

24                THE COURTROOM DEPUTY:      Juror Number Seven, is that

25    your verdict?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 25 of 43 PageID #: 6722
                                      PROCEEDINGS                      3888

 1                THE JURY:    Yes.

 2                THE COURTROOM DEPUTY:      Juror Number Eight, is that

 3    your verdict?

 4                THE JURY:    Yes.

 5                THE COURTROOM DEPUTY:      Juror Number Nine, is that

 6    your verdict?

 7                THE JURY:    Yes.

 8                THE COURTROOM DEPUTY:      Juror Number Ten, is that

 9    your verdict?

10                THE JURY:    Yes.

11                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

12    your verdict?

13                THE JURY:    Yes.

14                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

15    your verdict?

16                THE JURY:    Yes.

17                THE COURTROOM DEPUTY:      As to the following overt

18    acts committed in furtherance of the conspiracy charged in

19    Count One, you checked off "B, D, G, H, and L."

20                Juror Number One, is that your verdict?

21                THE JURY:    Yes, it is.

22                THE COURTROOM DEPUTY:      Juror Number Two, is that

23    your verdict?

24                THE JURY:    Yes.

25                THE COURTROOM DEPUTY:      Juror Number Three, is that

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 26 of 43 PageID #: 6723
                                      PROCEEDINGS                      3889

 1    your verdict?

 2                THE JURY:    Yes.

 3                THE COURTROOM DEPUTY:      Juror Number Four, is that

 4    your verdict?

 5                THE JURY:    Yes.

 6                THE COURTROOM DEPUTY:      Juror Number Five, is that

 7    your verdict?

 8                THE JURY:    Yes.

 9                THE COURTROOM DEPUTY:      Juror Number Six, is that

10    your verdict?

11                THE JURY:    Yes.

12                THE COURTROOM DEPUTY:      Juror Number Seven, is that

13    your verdict?

14                THE JURY:    Yes.

15                THE COURTROOM DEPUTY:      Juror Number Eight, is that

16    your verdict?

17                THE JURY:    Yes.

18                THE COURTROOM DEPUTY:      Juror Number Nine, is that

19    your verdict?

20                THE JURY:    Yes.

21                THE COURTROOM DEPUTY:      Juror Number Ten, is that

22    your verdict?

23                THE JURY:    Yes.

24                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

25    your verdict?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 27 of 43 PageID #: 6724
                                      PROCEEDINGS                      3890

 1                THE JURY:    Yes.

 2                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

 3    your verdict?

 4                THE JURY:    Yes.

 5                THE COURTROOM DEPUTY:      Count Two, conspiracy to

 6    commit mail and wire fraud.        As to Defendant Abraxas Discala,

 7    how do you find Defendant Abraxas Discala?          Your verdict was

 8    "guilty."

 9                Jury Number One, is that your verdict?

10                THE JURY:    Yes.

11                THE COURTROOM DEPUTY:      Juror Number Two, is that

12    your verdict?

13                THE JURY:    Yes.

14                THE COURTROOM DEPUTY:      Juror Number Three, is that

15    your verdict?

16                THE JURY:    Yes.

17                THE COURTROOM DEPUTY:      Juror Number Four, is that

18    your verdict?

19                THE JURY:    Yes.

20                THE COURTROOM DEPUTY:      Juror Number Five, is that

21    your verdict?

22                THE JURY:    Yes.

23                THE COURTROOM DEPUTY:      Juror Number Six, is that

24    your verdict?

25                THE JURY:    Yes.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 28 of 43 PageID #: 6725
                                      PROCEEDINGS                      3891

 1                THE COURTROOM DEPUTY:      Juror Number Seven, is that

 2    your verdict?

 3                THE JURY:    Yes.

 4                THE COURTROOM DEPUTY:      Juror Number Eight, is that

 5    your verdict?

 6                THE JURY:    Yes.

 7                THE COURTROOM DEPUTY:      Juror Number Nine, is that

 8    your verdict?

 9                THE JURY:    Yes.

10                THE COURTROOM DEPUTY:      Juror Number Ten, is that

11    your verdict?

12                THE JURY:    Yes.

13                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

14    your verdict?

15                THE JURY:    Yes.

16                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

17    your verdict?

18                THE JURY:    Yes.

19                THE COURTROOM DEPUTY:      Count Three, securities

20    fraud, RE, CodeSmart.       As to Defendant Abraxas Discala, how do

21    you find the Defendant Abraxas Discala?          Your verdict was

22    "guilty".

23                Juror Number One, is that your verdict?

24                THE JURY:    Yes.

25                THE COURTROOM DEPUTY:      Juror Number Two, is that

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 29 of 43 PageID #: 6726
                                      PROCEEDINGS                      3892

 1    your verdict?

 2                THE JURY:    Yes.

 3                THE COURTROOM DEPUTY:      Juror Number Three, is that

 4    your verdict?

 5                THE JURY:    Yes.

 6                THE COURTROOM DEPUTY:      Juror Number Four, is that

 7    your verdict?

 8                THE JURY:    Yes.

 9                THE COURTROOM DEPUTY:      Juror Number Five, is that

10    your verdict?

11                THE JURY:    Yes.

12                THE COURTROOM DEPUTY:      Juror Number Six, is that

13    your verdict?

14                THE JURY:    Yes.

15                THE COURTROOM DEPUTY:      Juror Number Seven, is that

16    your verdict?

17                THE JURY:    Yes.

18                THE COURTROOM DEPUTY:      Juror Number Eight, is that

19    your verdict?

20                THE JURY:    Yes.

21                THE COURTROOM DEPUTY:      Juror Number Nine, is that

22    your verdict?

23                THE JURY:    Yes.

24                THE COURTROOM DEPUTY:      Juror Number Ten, is that

25    your verdict?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 30 of 43 PageID #: 6727
                                      PROCEEDINGS                      3893

 1                THE JURY:    Yes.

 2                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

 3    your verdict?

 4                THE JURY:    Yes.

 5                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

 6    your verdict?

 7                THE JURY:    Yes.

 8                THE COURTROOM DEPUTY:      Count Four, securities fraud,

 9    RE, Cubed.     As to Defendant Abraxas Discala, how do you find

10    the Defendant Abraxas Discala?        Your verdict was "guilty.

11                Juror Number One, is that your verdict?

12                THE JURY:    Yes.

13                THE COURTROOM DEPUTY:      Juror Number Two, is that

14    your verdict?

15                THE JURY:    Yes.

16                THE COURTROOM DEPUTY:      Juror Number Three, is that

17    your verdict?

18                THE JURY:    Yes.

19                THE COURTROOM DEPUTY:      Juror Number Four, is that

20    your verdict?

21                THE JURY:    Yes.

22                THE COURTROOM DEPUTY:      Juror Number Five, is that

23    your verdict?

24                THE JURY:    Yes.

25                THE COURTROOM DEPUTY:      Juror Number Six, is that

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 31 of 43 PageID #: 6728
                                      PROCEEDINGS                      3894

 1    your verdict?

 2                THE JURY:    Yes.

 3                THE COURTROOM DEPUTY:      Juror Number Seven, is that

 4    your verdict?

 5                THE JURY:    Yes.

 6                THE COURTROOM DEPUTY:      Juror Number Eight, is that

 7    your verdict?

 8                THE JURY:    Yes.

 9                THE COURTROOM DEPUTY:      Juror Number Nine, is that

10    your verdict?

11                THE JURY:    Yes.

12                THE COURTROOM DEPUTY:      Juror Number Ten, is that

13    your verdict?

14                THE JURY:    Yes.

15                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

16    your verdict?

17                THE JURY:    Yes.

18                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

19    your verdict?

20                THE JURY:    Yes.

21                THE COURTROOM DEPUTY:      Count Five, wire fraud on

22    May 9th, 2014.     As to Defendant Abraxas Discala, how do you

23    find Defendant Abraxas Discala?        Your verdict was "guilty".

24                Juror Number One, is that your verdict?

25                THE JURY:    Yes.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 32 of 43 PageID #: 6729
                                      PROCEEDINGS                      3895

 1                THE COURTROOM DEPUTY:      Juror Number Two, is that

 2    your verdict?

 3                THE JURY:    Yes.

 4                THE COURTROOM DEPUTY:      Juror Number Three, is that

 5    your verdict?

 6                THE JURY:    Yes.

 7                THE COURTROOM DEPUTY:      Juror Number Four, is that

 8    your verdict?

 9                THE JURY:    Yes.

10                THE COURTROOM DEPUTY:      Juror Number Five, is that

11    your verdict?

12                THE JURY:    Yes.

13                THE COURTROOM DEPUTY:      Juror Number Six, is that

14    your verdict?

15                THE JURY:    Yes.

16                THE COURTROOM DEPUTY:      Juror Number Seven, is that

17    your verdict?

18                THE JURY:    Yes.

19                THE COURTROOM DEPUTY:      Juror Number Eight, is that

20    your verdict?

21                THE JURY:    Yes.

22                THE COURTROOM DEPUTY:      Juror Number Nine, is that

23    your verdict?

24                THE JURY:    Yes.

25                THE COURTROOM DEPUTY:      Juror Number Ten, is that

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 33 of 43 PageID #: 6730
                                      PROCEEDINGS                      3896

 1    your verdict?

 2                THE JURY:    Yes.

 3                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

 4    your verdict?

 5                THE JURY:    Yes.

 6                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

 7    your verdict?

 8                THE JURY:    Yes.

 9                THE COURTROOM DEPUTY:      Count Six, wire fraud on

10    May 9th, 2014.     As to Defendant Abraxas Discala, how do you

11    find Defendant Abraxas Discala?        Your verdict was "guilty."

12                Juror Number One, is that your verdict?

13                THE JURY:    Yes.

14                THE COURTROOM DEPUTY:      Juror Number Two, is that

15    your verdict?

16                THE JURY:    Yes.

17                THE COURTROOM DEPUTY:      Juror Number Three, is that

18    your verdict?

19                THE JURY:    Yes.

20                THE COURTROOM DEPUTY:      Juror Number Four, is that

21    your verdict?

22                THE JURY:    Yes.

23                THE COURTROOM DEPUTY:      Juror Number Five, is that

24    your verdict?

25                THE JURY:    Yes.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 34 of 43 PageID #: 6731
                                      PROCEEDINGS                      3897

 1                THE COURTROOM DEPUTY:      Juror Number Six, is that

 2    your verdict?

 3                THE JURY:    Yes.

 4                THE COURTROOM DEPUTY:      Juror Number Seven, is that

 5    your verdict?

 6                THE JURY:    Yes.

 7                THE COURTROOM DEPUTY:      Juror Number Eight, is that

 8    your verdict?

 9                THE JURY:    Yes.

10                THE COURTROOM DEPUTY:      Juror Number Nine, is that

11    your verdict?

12                THE JURY:    Yes.

13                THE COURTROOM DEPUTY:      Juror Number Ten, is that

14    your verdict?

15                THE JURY:    Yes.

16                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

17    your verdict?

18                THE JURY:    Yes.

19                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

20    your verdict?

21                THE JURY:    Yes.

22                THE COURTROOM DEPUTY:      Count Seven, wire fraud on

23    May 9th, 2014.     As to Defendant Abraxas Discala, how do you

24    find Defendant Abraxas Discala?        Your verdict was "guilty."

25                Juror Number One, is that your verdict?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 35 of 43 PageID #: 6732
                                      PROCEEDINGS                      3898

 1                THE JURY:    Yes.

 2                THE COURTROOM DEPUTY:      Juror Number Two, is that

 3    your verdict?

 4                THE JURY:    Yes.

 5                THE COURTROOM DEPUTY:      Juror Number Three, is that

 6    your verdict?

 7                THE JURY:    Yes.

 8                THE COURTROOM DEPUTY:      Juror Number Four, is that

 9    your verdict?

10                THE JURY:    Yes.

11                THE COURTROOM DEPUTY:      Juror Number Five, is that

12    your verdict?

13                THE JURY:    Yes.

14                THE COURTROOM DEPUTY:      Juror Number Six, is that

15    your verdict?

16                THE JURY:    Yes.

17                THE COURTROOM DEPUTY:      Juror Number Seven, is that

18    your verdict?

19                THE JURY:    Yes.

20                THE COURTROOM DEPUTY:      Juror Number Eight, is that

21    your verdict?

22                THE JURY:    Yes.

23                THE COURTROOM DEPUTY:      Juror Number Nine, is that

24    your verdict?

25                THE JURY:    Yes.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 36 of 43 PageID #: 6733
                                      PROCEEDINGS                      3899

 1                THE COURTROOM DEPUTY:      Juror Number Ten, is that

 2    your verdict?

 3                THE JURY:    Yes.

 4                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

 5    your verdict?

 6                THE JURY:    Yes.

 7                THE COURTROOM DEPUTY:      Number Twelve, is that your

 8    verdict?

 9                THE JURY:    Yes.

10                THE COURTROOM DEPUTY:      And Count Ten, wire fraud on

11    June 12th, 2014.      As to Defendant Abraxas Discala, how do you

12    find Defendant Abraxas Discala?        Your verdict was "guilty."

13                Juror Number One, is that your verdict?

14                THE JURY:    Yes.

15                THE COURTROOM DEPUTY:      Juror Number Two, is that

16    your verdict?

17                THE JURY:    Yes.

18                THE COURTROOM DEPUTY:      Juror Number Three, is that

19    your verdict?

20                THE JURY:    Yes.

21                THE COURTROOM DEPUTY:      Juror Number Four, is that

22    your verdict?

23                THE JURY:    Yes.

24                THE COURTROOM DEPUTY:      Juror Number Five, is that

25    your verdict?

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 37 of 43 PageID #: 6734
                                      PROCEEDINGS                      3900

 1                THE JURY:    Yes.

 2                THE COURTROOM DEPUTY:      Juror Number Six, is that

 3    your verdict?

 4                THE JURY:    Yes.

 5                THE COURTROOM DEPUTY:      Juror Number Seven, is that

 6    your verdict?

 7                THE JURY:    Yes.

 8                THE COURTROOM DEPUTY:      Juror Number Eight, is that

 9    your verdict?

10                THE JURY:    Yes.

11                THE COURTROOM DEPUTY:      Juror Number Nine, is that

12    your verdict?

13                THE JURY:    Yes.

14                THE COURTROOM DEPUTY:      Juror Number Ten, is that

15    your verdict?

16                THE JURY:    Yes.

17                THE COURTROOM DEPUTY:      Juror Number Eleven, is that

18    your verdict?

19                THE JURY:    Yes.

20                THE COURTROOM DEPUTY:      Juror Number Twelve, is that

21    your verdict?

22                THE JURY:    Yes.

23                THE COURTROOM DEPUTY:      Thank you.

24                Your Honor, the jurors have been polled.

25                THE COURT:    The jurors have been polled.

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 38 of 43 PageID #: 6735
                                     PROCEEDINGS                       3901

 1                Does any party have further need of the jury before

 2    I discharge them?

 3                MS. JONES:    No, Your Honor.

 4                MR. ROSS:    No, Your Honor.

 5                MR. RIOPELLE:     No, Your Honor.

 6                THE COURT:    Ladies and gentlemen, on behalf of all

 7    of us, I want to thank you for your service.

 8                At the very beginning of your service, I indicated

 9    to you that I thought other than putting on a uniform and

10    defending your country in the time of war, there is no more

11    difficult, demanding, or patriotic act of citizenship than to

12    serve on a jury.

13                I think now that your service is at an end, you

14    probably have a greater appreciation for what I said to you at

15    the beginning.     It was not hyperbole then, I think you know

16    now that that certainly is the case.         It is one of the most

17    difficult jobs that we ask any citizen to do to sit here

18    sacrifice not only their time, but then come and have to make

19    some of the most difficult judgments that society can ask your

20    fellow citizen to make.

21                We do appreciate your attentiveness, your patience

22    and your cooperation with us, and how hard your jobs were, and

23    we greatly appreciate that.

24                Now, all of those rules that I've been giving you

25    for more than a month now no longer apply.          You can discuss

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 39 of 43 PageID #: 6736
                                     PROCEEDINGS                       3902

 1    this case to your heart's content.         You can be on any social

 2    media platform that you like to be on.          You can read as many

 3    newspapers and listen to as many other media sources that you

 4    want.    You also have the right to shut things down.

 5                But it is not unusual at times that the lawyers who

 6    have participated in a case when it is all over are interested

 7    in picking the minds of the jurors to get perhaps pointers on

 8    what they have done.

 9                I don't know if the lawyers here want to do that,

10    but if you're interested in that, you can hang around in the

11    jury room and they'll wander back there and have an

12    opportunity to discuss it with you.          You want to put it all

13    behind you, that's your privilege as well.

14                Again, we appreciate your service.         Look forward to

15    seeing you again sitting over there and not having to sit in

16    any of these places, but you certainly have been a pleasure to

17    have, and we wish you all well.

18                Have a wonderful weekend and beyond.

19                (Jury exits the courtroom.)

20                THE COURT:    Does any party wish to make a motion?

21                MR. RIOPELLE:     Your Honor, I move to exonerate bail

22    on behalf of my client.

23                THE COURT:    Yes, bail is exonerated.

24                Mechanically I don't know what happens at this hour.

25                MR. RIOPELLE:     Nothing.    And I'll supply the

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 40 of 43 PageID #: 6737
                                     PROCEEDINGS                       3903

 1    necessary forms.

 2                THE COURT:    Okay.

 3                MR. RIOPELLE:     I do want to say, Your Honor, for the

 4    record, the government fought a hard, fair case.

 5                Thank you, Your Honor.

 6                THE COURT:    As I said to you all on one day I really

 7    meant, about lawyers generally, particularly those who

 8    practice here in our court, we've all been kicked around in

 9    our lawyer's lives.      But particularly all of you here, it's

10    been a pleasure to have you, and I think you all vigorously

11    represented your respective parties.

12                Those of us who sit up here take great pride in

13    watching you do it.      I remember the days when we had an

14    opportunity to be in the arena, too.

15                Now most motion-wise, the motion of the Defendant

16    Cane under Rule 29, which the Court reserved on is denied as

17    academic.

18                With respect to Defendant Discala, they are denied.

19                I assume at some point, Mr. Ross, you wish to make

20    motions under other rules?

21                MR. ROSS:    Yes, Judge.     And I would ask the Court

22    for an extension of the 14-day limit for making those motions.

23    If we could have six weeks, is that possible?

24                THE COURT:    Yes, it's all right with me.        Nothing is

25    going to happen with any great speed usually on the Probation

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 41 of 43 PageID #: 6738
                                     PROCEEDINGS                       3904

 1    Department's front, but to the extent something does happen

 2    there, I'm sure you will be notified to be present and the

 3    record will reflect that as well.

 4                William is taking of the jury so I don't know where

 5    six weeks brings us.      Do have a calendar?

 6                Whatever that Friday is six weeks hence would be

 7    what?    Probably sometime in mid-June.

 8                MR. RIOPELLE:     My calendar says June 8th.

 9                THE COURT:    You tell me, Mr. Ross.

10                MR. ROSS:    That's fine.

11                MR. RIOPELLE:     June 15th?

12                MS. JONES:    June 15th is fine.

13                THE COURT:    June 15th is fine, too.       We'll look

14    forward.

15                And the government needs about a month, Ms. Jones?

16                MS. JONES:    Yes, that's fine, Your Honor.

17                THE COURT:    And you'll have ten days to reply.

18                Ben, will you write that down and let William know

19    what I said?

20                THE LAW CLERK:     Yes.

21                THE COURT:    Anything else?

22                MS. JONES:    Your Honor, there's -- just on the

23    government's side, hopefully probation will move forward with

24    the probation report.       We were hoping to expedite sentencing

25    as much as possible for this defendant because the case has

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 42 of 43 PageID #: 6739
                                      PROCEEDINGS                      3905

 1    been pending for four years, and typically the cooperating

 2    witnesses, which we have a number of, are typically not

 3    sentenced --

 4                THE COURT:    I'm not telling probation to slow down,

 5    I'm just making an observation.

 6                MS. JONES:    We would like to move forward with

 7    sentencing as quickly as we can.

 8                THE COURT:    Yes, as soon as they're ready, and you

 9    all have had an opportunity to review it and make your

10    presentations, the Court will be prepared to sentence.

11                Normally that is in, if you're lucky, in a 12 --

12    best I've seen, except for couriers, is about a 12-week cycle.

13                MR. ROSS:    And there are issues at sentence, Judge.

14                THE COURT:    And this is not a case -- just trying to

15    figure out restitution and forfeiture alone probably would

16    require some effort --

17                MR. ROSS:    Yes.

18                THE COURT:    -- on the part of probation so, yes,

19    probation is certainly not being advised to slow down by any

20    stretch of the imagination.        Both the posttrial motions and

21    the probationary investigation will go forward at the same

22    time.

23                MR. ROSS:    That's fine, Your Honor.       Thank you.

24                MS. JONES:    Thank you, Your Honor.

25                THE COURT:    All right and, again, it was a pleasure

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
Case 1:14-cr-00399-ENV Document 669 Filed 10/20/18 Page 43 of 43 PageID #: 6740
                                      PROCEEDINGS                      3906

 1    to have you all.

 2                Bail is continued as to Mr. Discala.

 3                MR. RIOPELLE:       And, Your Honor, my client has asked

 4    me to thank you for your performance during the trial.

 5                THE COURT:       Well, we try to be fair to all sides and

 6    it's rare, and I like to keep it rare, especially when we have

 7    a defendant who is also a lawyer, so it's always good to hear

 8    from other lawyers.

 9                Good luck to you, Ms. Cane.

10                MR. RIOPELLE:       Thank you, Judge.

11

12                (Whereupon, the matter was concluded.)

13

14                             *      *       *   *    *

15

16    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
17

18    s/ Linda D. Danelczyk                       May 5, 2018

19
         LINDA D. DANELCZYK                           DATE
20

21                                  E X H I B I T S

22    COURT                            PAGE
      5                                3866
23    6                                3871
      7                                3875
24    8                                3882
      9                                3882
25    10                               3883

                          LINDA D. DANELCZYK, RPR, CSR
                             Official Court Reporter
